Citation Nr: 0104829	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and her two sons

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The veteran served on active duty from March 1948 to May 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death and denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that, although the September 1998 VA 
hospitalization summary for the veteran's final period of 
hospitalization, and some additional VA treatment records 
have been submitted, the complete hospitalization reports and 
VA treatment records for the period of time preceding his 
death have not been obtained.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Also, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is inextricably intertwined with the issue 
of entitlement to service connection for the cause of the 
veteran's death.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the claims are so linked as to require simultaneous 
adjudication).



Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request the names, addresses, and 
approximate treatment dates of all 
providers of treatment for the veteran 
for the period preceding his death.  
After obtaining any necessary 
authorization from the appellant, VARO 
should attempt to obtain and associate 
with the claims folder copies of all 
treatment records identified by the 
appellant.  Any attempts to obtain such 
records should be documented.  All 
records obtained should be associated 
with the veteran's claims folder.

2.  VARO should request all treatment 
records for the veteran's final period of 
VA hospitalization.  Any records obtained 
should be associated with the veteran's 
claims folder. 

3.  After the above records have been 
added to the file, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for an opinion 
regarding the relationship, if any, 
between the veteran's service-connected 
disabilities and the cause of his death.  
The examiner should be requested to state 
the following medical opinion: whether it 
is at least as likely as not that the 
veteran's service-connected disabilities, 
particularly his service-connected status 
post gastrectomy for duodenal ulcer with 
history of dumping syndrome and 
hypoglycemia, caused or contributed 
substantially or materially his death.  
If the examiner is unable to answer the 
question, the reasons should be clearly 
stated.

4.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  VARO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the appellant until she receives 
further notice.  This REMAND is to develop evidence and 
ensure that the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


